Judgment reversed and new trial granted, with costs to appellant. The errors necessitating the reversal of the judgment on the former appeal (Powers v. City of New York, 187 App. Div. 896) were repeated upon the second trial. The decision of this court was the law of the case on the second trial. We consider the award of rental and fee damage to the plaintiff excessive, especially in view of awards made in cases of similar property similarly located, one parcel being on the next *913corner to plaintiff. (Bakerman v. City of New York, 186 App. Div. 907.) The 31st, 33d, 34th, 37th, 38th, 40th, 41st, 42d, 43d and 45th findings of fact, and all of the conclusions of law are reversed as contrary to the evidence. Jenks, P. J., Rich, Putnam, Blaekmar and Kelly, JJ., concur. Settle order on notice.